Citation Nr: 1443915	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-13 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety.

2.  Entitlement to service connection for peripheral vestibular disorder, to include as due to exposure herbicides, or in the alternative, as due to exposure to chemicals.

3.  Entitlement to a compensable initial evaluation for hemorrhoids.

4.  Entitlement to a compensable initial evaluation for a right index finger with stiffness prior to April 17, 2012, and in excess of 10 percent thereafter. 

5.  Entitlement to an initial evaluation in excess of 30 percent for irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), and gastritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007, July 2008, December 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This case was before the Board in April 2012 when, in part, the Board remanded the claims herein on appeal for additional development and consideration.  It now returns for appellate review.  

In pertinent part, the May 2007 rating decision granted service connection for hemorrhoids, and assigned a noncompensable initial evaluation, effective from April 24, 2006.  In pertinent part, the July 2008 rating decision denied service connection for PTSD and anxiety disorder.  The December 2008 rating decision, in pertinent part, denied service connection for vertigo.  

The April 2009 rating decision granted service connection for IBS, GERD and gastritis, and assigned a 30 percent initial rating effective from April 24, 2006, and granted service connection for right index finger with stiffness, and assigned a noncompensable initial evaluation, effective from April 24, 2006.  During the pendency of this appeal, a November 2012 rating decision, the Appeals Management Center (AMC) granted a 10 percent rating for the Veteran's right index finger with stiffness, effective from April 17, 2012.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

The Veteran requested a hearing before the Board in July 2009 and December 2009 substantive appeals.  In October 2012, the Veteran withdrew his request for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (e) (2013).

As in the December 2012 Board decision, the Board has again characterized the Veteran's claim of service connection for anxiety and PTSD more broadly to include any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Similarly, the Board has again characterized the Veteran's service connection claim for vertigo more broadly to include any peripheral vestibular disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

Finally, a claim for the Veteran's daughter's spine bifida, is indicated by the record in December 2010 rating decision, associated with the electronic claims file in Virtual VA, which stated the claim was deferred; however there is no indication that such has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of service connection for an acquired psychiatric disability and service connection for a peripheral vestibular disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's hemorrhoids has been manifested by pain, anal itching, burning, diarrhea, difficulty passing stool, pain, swelling, mild fecal leakage and persistent bleeding, without evidence secondary anemia or with fissures, productive of mild or moderate symptoms.

2.  Throughout the pendency of the appeal, the Veteran's IBS, GERD and gastritis has been manifested by diarrhea, constipation, dysphagia, pyrosis, reflux, nausea, abdominal distension, belching and sleep disturbances, productive of severe diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.

3.  Prior to April 17, 2012, the Veteran's right index finger with stiffness was manifested by pain productive of noncompensable limitation of motion, a gap of less than inch or more between the right index fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible but no limitation of extension.  

4.  From April 17, 2012, the Veteran's right index finger with stiffness was manifested by a gap of one inch or more between the right index fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, motion but no limitation of extension.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-connected hemorrhoids, internal and external, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).

2.  The criteria for a disability rating in excess of 30 percent for IBS, GERD and gastritis have not been met.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Codes 7307-7319 (2013).

3.  The criteria for a 10 percent initial rating, but no higher, for right index finger with stiffness, prior to April 17, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5099-5229 (2013).

4.  The criteria for a rating in excess of 10 percent for right index finger with stiffness, from to April 17, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5099-5229 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The claims for higher ratings, for hemorrhoids, right index finger with stiffness, and IBS, GERD, and gastritis, arose from the initial grant following service connection.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.  Therefore, no further notice is needed for the issues addressed in this decision.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records and VA treatment records are associated with the claims file.  Additionally, in July 2007, the Veteran submitted authorization and consent forms for several private treatment providers.  However, these forms did not contain complete addresses.  In March 2007 correspondence, the Veteran was informed the identified providers could not be located based on the incomplete information and additional authorization and consent forms were provided.  The record does not reflect the Veteran responded to this request.  As such, another remand to obtain such records is not warranted.  

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided rectum and anus examinations in June 2007 and April 2012.  A stomach, duodenum and peritoneal adhesions VA examination was afforded to the Veteran in February 2009.  An esophagus examination including the stomach and duodenal condition and intestinal conditions, was provided in April 2012.  A hand, thumb and finger examination was provided in February 2009 and a hand and finger conditions examination was provided in April 2012.  Each VA examiner interviewed the Veteran and conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected disabilities, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issues on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims on appeal.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted for each issue.  

A.  Hemorrhoids 

The Veteran was awarded service connection for hemorrhoids with a noncompensable (zero percent) rating under Diagnostic Code 7336 for external or internal hemorrhoids.  Under that diagnostic code, mild or moderate external or internal hemorrhoids warrant a noncompensable rating.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, warrant a 20 percent rating. 38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).

The Veteran contends a higher rating is warranted for hemorrhoids.  In a July 2006 statement, the Veteran's spouse reported bouts of excessive bleeding as well as profuse daily bleeding which required sterile pads.  In a September 2010 substantive appeal, the Veteran reported pain and pernicious anemia.  In a November 2010 statement, the Veteran reported constant pain and bleeding.  

The medical evidence of record includes VA treatment records and a June 2007 and April 2012 rectum and anus examinations.  A January 2006 VA treatment records stated the Veteran reported a history of rectal fissures with notes that indicated the Veteran also reported recurrent rectal bleeding from fissures first diagnosed after returning from Vietnam.  The January 2006 VA treatment record also noted the prostate was benign, slightly enlarged without nodule and no blood on the glove.  No anemia was noted.  A July 2006 surgical endoscopy found, in part, medium sized hemorrhoids as well as red streaks of blood in ascending colon of uncertain significance.  A January 2007 VA treatment record also characterized the hemorrhoids identified in July 2006 as medium sized.

As noted above, the Veteran underwent June 2007 VA examination in connection with the claim.  On examination, the June 2007 VA examiner diagnosed moderate internal and moderate external hemorrhoids.  The Veteran reported frequent bleeding, anal itching, burning, diarrhea, difficulty passing stool, pain, swelling and mild fecal leakage.  The Veteran also reported he wore pads only rarely and only for traveling.  The June 2007 VA examiner indicated hemorrhoids were reducible.  The June 2007 VA examiner found evidence of excessive redundant tissue but stated such was minimal.   The June 2007 VA examiner did not find prolapse, thrombosis, fissures, anorectal fistula, anal or rectal stricture, or sphincter impairment.  No significant effects were noted on occupational or usual daily activities.  

Pursuant to the April 2012 Board remand, in April 2012, another VA examination was conducted in connection with the claim.  The examiner diagnosed the Veteran's condition as internal and external hemorrhoids and characterized such as mild or moderate with persistent bleeding.  Notably, no secondary anemia or fissures were found upon examination.  Nor did the examiner find large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  There were no anal or perianal fistula, rectal stricture, impairment of rectal sphincter control, rectal prolapse, or pruritus ani.  Upon examination the VA examiner found no external hemorrhoids, anal fissures or other abnormalities.  The VA examiner sated the Veteran had tenderness in the anal canal, but no hemorrhoids were palpated but was blood in the stool within the past 24 hours.  No functional impact was noted.  
In considering the evidence under the laws and regulations set forth above, the Board concludes that the Veteran's hemorrhoids do not warrant a compensable disability rating at any time during the pendency of the appeal.  Specifically, the evidence does not show any findings of large or thrombotic hemorrhoids that are irreducible with excessive redundant tissue.  As described above, the evidence indicates the Veteran's hemorrhoids have been characterized as mild, moderate and medium.  In addition, while the record does demonstrate findings of persistent bleeding, the record does not demonstrate either secondary anemia or fissures at any time.  The only evidence of fissures was documented in VA treatment records as past medical history, as described above.  

The Board has considered whether the manifestations of the Veteran's hemorrhoids warrant a separate rating under other diagnostic codes for the rectum.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332-7335 (2013).  However, the evidence does not show that the Veteran has a mild prolapsed rectum with constant slight or occasional moderate leakage, stricture of the anus with moderate reduction of lumen or moderate constant leakage, impairment of sphincter control or fistula in ano.  Thus, the Veteran is not entitled to a higher disability rating or separate rating under Diagnostic Codes 7332, 7333, 7334, or 7335.  38 C.F.R. § 4.114.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected hemorrhoids have been manifested by no worse than mild or moderate symptoms.  In view of this finding, the Board concludes that a compensable rating is not warranted for hemorrhoids, internal and external.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  This is so for the entire rating period on appeal.  See Fenderson, 12 Vet. App. at 126.

B.  IBS, GERD and Gastritis

In April 2006, the Veteran filed a claim for service connection for gastritis.  Entitlement to service connection for gastritis was denied in a May 2007, which the Veteran appealed.  In an April 2009 rating decision, the RO granted service connection for IBS, GERD and gastritis pursuant to Diagnostic Codes 7307-7319 and assigned a 30 percent evaluation.  In the selection of code numbers assigned to disabilities, for injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code in this case indicates that, gastritis under Diagnostic Code 7307, was the service-connected disorder, and irritable colon syndrome under Diagnostic Code 7319, was a residual condition.  Id.  

Additionally, while the Board has considered the Veteran's claim under multiple diagnostic codes based on the presence of both IBS, GERD and gastritis symptoms, only a single evaluation can be assigned that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  38 C.F.R. § 4.114.  Specifically, while diseases of the digestive system, particularly within the abdomen, differ in the site of pathology, they produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  See 38 C.F.R. §§ 4.14, 4.113 (2013).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.

A 10 percent rating is assigned for hiatal hernia with two or more symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id. 

A noncompensable rating is assigned for mild irritable colon syndrome manifested by disturbances of bowel function with occasional episodes of abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.  A 10 percent rating is assigned for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  Id.  A 30 percent rating is assigned for severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  The maximum rating assignable under this diagnostic criteria is 30 percent.

A January 2006 VA treatment recorded provided diagnoses GERD and chronic diarrhea consistent with IBS.  A February 2006 VA treatment documented IBS symptoms, aggravated by stress.  An April 2006 VA treatment report stated the Veteran reported occasional intermittent epigastric discomfort for 25 years.  In a May 2006 VA treatment the Veteran complained of stomach and IBS problems.  A July 2006 VA treatment record noted the Veteran has chronic GERD, dyspepsia, hiatal hernia not controlled on Ranitidine.  In a subsequent treatment report, dated the same month, the record noted acid reflux and stomach problems.  In July 2006 small bowel imaging was conducted for possible colitis but the impression was normal except for incidental duodenal diverticula.  

In an August 2006 VA treatment record, the Veteran reported diarrhea consisted of 6 bowel movements a day, large to small volume.  Diarrhea was explosive with abdominal cramps, but the Veteran had not lost weight.  The same record indicated heartburn, intermittent nausea and dysphagia.  A December 2006 VA treatment recorded a small hiatal hernia on barium swallow.  In an April 2007 VA treatment record, the Veteran complained of both diarrhea and constipation.  In October 2007, the Veteran reported he cycled between diarrhea and constipation.   A November 2008 VA treatment record, reported increased heartburn and belching.  In a January 2009 VA treatment record, the Veteran reported diarrhea 5 to 6 times daily, semisolid stool with mucous with camping but no blood.  
In February 2009 the Veteran was afforded a VA stomach, duodenum and peritoneal adhesions examination.  The VA examination stated the Veteran did not have episodes of abdominal colic, nausea, vomiting or abdominal distension but did have persistent diarrhea of more than 6 times daily.  No significant weight loss or malnutrition was found.  The VA examiner stated the abdominal examination was normal, no tenderness or organomegaly and bowel sounds were normal.  January 2010 and July 2010 VA treatment records stated the medication had helped the GERD, hiatal hernia, dyspepsia.  

The Veteran underwent a VA esophagus examination, which included stomach and duodenal conditions and intestinal conditions in April 2012.  The VA examiner noted a diagnosis of GERD in 1968.  The April 2012 VA examiner noted persistently recurrent epigastric distress, pyrosis, reflux, sleep disturbance, and nausea.  Notably, anemia, weight loss, hematemesis and melena were not indicated.  No esophageal stricture, spasm or diverticula were indicated.  No functional impact with respect to the any esophageal condition was found.  

With respect to the stomach and duodenal conditions portion, the VA examiner noted a diagnosis of gastritis in 1968 and that Veteran reported he had epigastric burning pain similar to his GERD symptoms.  The VA examiner indicated the existence of periodic abdominal pain only partially relieved by standard ulcer therapy and recurrent nausea.  No weight loss, anemia hematemesis or melena were found.  No other conditions, including hypertrophic gastritis were noted.  No functional impact was found in relation to any stomach or duodenum conditions.  

With respect to the intestinal conditions portion, the VA examiner noted IBS was diagnosed in 2009 and that Veteran's IBS required continuous medication.  IBS symptoms were documented as diarrhea of 5 to 6 loose bowel movements per day, abdominal distension, of abdominal bloating, relived with passage of stool and gas and recurrent nausea.  Episodes of bowel disturbances with abdominal distress were characterized as more or less constant with 7 or more exacerbations and/or attacks in the past 12 months.  No weight loss, malnutrition, hematemesis, melena or tumor and neoplasms were noted in relation to IBS.  Finally, no functional impact was found in relation to IBS. 
After carefully considering the entire record in light of the applicable rating criteria, the Board notes that a rating in excess of 30 percent is not warranted for IBS, GERD, and gastritis under the diagnostic code for IBS.  38 C.F.R. § 4.114, Diagnostic Code 7319.  In this regard, the Board notes that a 30 percent evaluation is the maximum rating assignable under this diagnostic criteria and the Veteran has already been assigned such.  Additionally, the Board while the April 2012 VA examiner documented symptoms similar to GERD and a 1968 diagnosis of gastritis, a current diagnosis of such is not reflected in the record.  Moreover, hypertrophic gastritis was specifically not found at the April 2012 VA examination, thus diagnostic code 7307 is not for application.   

A rating in excess of 30 percent is not warranted for IBS, GERD and gastritis when evaluated under Diagnostic Code 7346.  In order for the maximum schedular evaluation of 60 percent to be assigned, the evidence of record must demonstrate symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Throughout the rating period on appeal, the medical evidence of record shows that the Veteran's service-connected IBS, GERD and gastritis has been manifested by persistently recurrent diarrhea, bleeding, constipation, dysphagia, pyrosis, reflux, nausea, abdominal distension, belching and sleep disturbances.  While the evidence does reflect recurrent epigastric distress, dysphagia and pyrosis, no regurgitation or substernal arm or shoulder pain was shown, which is necessary for the 30 percent evaluation for this diagnostic code.  Moreover, at no time has the Veteran's disability been productive of symptoms of material weight loss, hematemesis, or melena, with moderate anemia.  In fact, such was specifically indicated to not exist on the February 2009 and April 2012 VA examination reports.  In short, the Veteran did not exhibit symptom combinations productive of severe impairment of health. 

For the foregoing reasons, the Board finds that the claim for an evaluation in excess of 30 percent for service-connected IBS, GERD, and gastritis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

C.  Right Index Finger with Stiffness

The Veteran's service-connected right index finger with stiffness has been evaluated under Diagnostic Code 5299-5229 since service connection was granted in an April 2009 rating decision, effective April 24, 2006.  As indicated by the characterization of the issue, the RO created a staged rating for the disability-evaluated as noncompensable prior to April 17, 2012, and as 10 percent disabling thereafter.  

Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  Id.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

Diagnostic Code 5229 pertains to limitation of motion of the index or long finger. Under that diagnostic code, for both the major and minor side, a rating of 10 percent is warranted for a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by no more than 30 degrees.  Lesser limitation is not compensable, and there is no provision for a rating higher than 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2013).

The Veteran underwent a VA examination in February 2009.  The February 2009 VA examination noted there was no overall decrease in hand strength but was a decrease in right hand dexterity.  No flare-ups were noted.  Extension of the MP (metacarpophalangeal) joint, the PIP (proximal interphalangeal) joint, and DIP (Distal interphalangeal) joint were all normal.  There was objective evidence of pain after repetitive motion but no additional limitation of motion.  The gap between the right index finger and the proximal transverse crease of hand on maximal flexion of finger is less than inch.  The Veteran reported he has difficulty writing, buttoning clothes and zipping up pants.

Pursuant to the Board's February 2012 remand, the Veteran underwent further VA examination on April 17, 2014.  The examiner reviewed the claims file, interviewed the Veteran and conducted a physical examination.  The April 2012 VA examiner found there was a gap between the right index finger and the proximal transverse crease of the palm of one inch or more.  No flare-ups were noted and finger extension was not limited.  No objective evidence of painful motion was noted and no additional limitation of motion was found after repetitive testing.  The VA examiner indicated functional loss in the form of less movement than normal with respect to the right index finger but not weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  The VA examiner noted no ankylosis was present and no scars were noted. 

As noted above, since April 17, 2012, the date the second VA examination was conducted, the Veteran has been assigned a 10 percent rating for his service-connected right index finger with stiffness.  This is the highest schedular rating for limitation of motion of the index finger.  Even with consideration of painful motion and other factors, a higher rating is not warranted as even unfavorable ankylosis of the index finger warrants a maximum 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5225.  Although the Veteran has limitation of motion of the right index finger, he retains at least some motion in the finger as well as functional use, and ankylosis was not found on VA examination.  Additionally, the Veteran's disability picture does not approximate amputation of the right index finger, which could warrant a higher rating based on the location of the amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5153.  Thus, Diagnostic Code 5229 is the appropriate diagnostic code for evaluating the musculoskeletal residuals of the Veteran's right index finger with stiffness and a rating in excess of 10 percent is not warranted.

Prior to April 17, 2012, however, a noncompensable rating has been assigned. While the results of the February 2009 VA examination do not show the requisite limitation of motion to warrant a 10 percent rating, the February 2009 VA examination report shows that the Veteran experienced painful motion during this time period, as indicated above.  With consideration of painful motion, the Board finds that the Veteran's disability picture more closely approximates the 10 percent rating prior to April 17, 2012, compared to the noncompensable rating.  See 38 C.F.R. §§ 4.7, 4.40 (2013).  Additionally, under 38 C.F.R. § 4.59 (2013), it is the intention to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  This applies even if arthritis is not shown.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Accordingly, the Board concludes that a 10 percent rating is also warranted prior to April 17, 2012, under Diagnostic Code 5229.  Consequently, the Board finds that there should be no "staged rating" and that an initial rating of 10 percent is warranted for the right index finger with stiffness since the award of service connection.

In sum, there is a basis for initial evaluation of 10 percent, prior to April 17, 2012, for the Veteran's service-connected right index finger with stiffness.  The preponderance of evidence is against a higher rating.  Therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id. 


D.  Extra-schedular consideration

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, the symptoms of the Veteran's hemorrhoids are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported pain, persistent bleeding, anal itching, burning, diarrhea, difficulty passing stool, pain, swelling and mild fecal leakage.  These symptoms are consistent with those measured by the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting large or thrombotic hemorrhoids, which a level of disability above that the Veteran has been found to have.  Additionally, the symptoms of the Veteran's IBS, GERD and gastritis are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported bleeding, diarrhea, constipation, dysphagia, pyrosis, reflux, nausea, abdominal distension, belching, and sleep disturbances.  These symptoms are consistent with those measured by the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting additional disability, under other diagnostic codes as was considered above.  Lastly, the symptoms of the Veteran's right index finger with stiffness are contemplated by the schedular criteria.  In consideration of the evidence that the Veteran's right index finger disability has caused him to have difficulty writing, buttoning clothes and zipping up pants, the Board finds that this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right index finger disability are inadequate.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported pain, stiffness, and less movement than normal.  These symptoms are consistent with those measured by the schedular criteria.  The rating criteria provide for limitation of motion.  Additionally, sections 4.40 and 4.45 of the Rating Schedule provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as a range of motion measurement, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish as task, such difficulty writing, buttoning clothes and zipping up pants, are not "symptoms" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, painful motion, and limitation of motion, etc.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the above reasons, the Board declines to remand these issues for consideration of an extra-schedular evaluation.

E.  Entitlement to TDIU

Finally, the Board notes a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The evidence of record indicates the Veteran is retired, specifically an October 2009 VA treatment record stated that Veteran worked in a factory, sales, was self-employed and is currently retired.  Moreover, the Veteran has not asserted that he was unemployed due to his service-connected disabilities.  Therefore, further consideration of a TDIU is not warranted.


ORDER

Entitlement to an initial compensable evaluation for hemorrhoids is denied.

Entitlement to an initial evaluation in excess of 30 percent IBS, GERD, and gastritis is denied.

A 10 percent initial evaluation for right index finger with stiffness, prior to April 17, 2012, but no higher, is granted, subject to the law and regulations governing the payment of monetary benefits.
An evaluation in excess of 10 percent for right index finger with stiffness, from April 17, 2012, is denied.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder and a peripheral vestibular disorder.  See 38 C.F.R. § 19.9 (2013).

Specifically, with respect to the Veteran's claim for a peripheral vestibular disorder, the RO did not develop the claim on the basis of exposure to herbicides or chemicals.  In an April 2010 substantive appeal, the Veteran stated his vertigo was related to riveting chemical and fuel tanks and being overtaken by fumes related to such.  In an April 2010 notice of disagreement, the Veteran stated he came into contact with Agent Orange while welding the storage tanks and laying pipeline thought the heavy jungle vegetation.  In a November 2010 statement the Veteran specifically stated his vertigo started service in southeast Asia when he worked inside metal chemical and fuel storage tanks and was overcome by fumes.  

Pursuant to the April 2012 Board remand, a VA examination was obtained; however, the VA examiner did not comment any relationship between the diagnosed benign paroxysmal positional vertigo and herbicide or chemical exposure.  The Board notes that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  However, in a December 2010 rating decision, the RO conceded service in Vietnam.  Thus, the Board finds that an addendum opinion should be obtained as to whether it is at least as likely as not that the Veteran's benign paroxysmal positional vertigo was caused by exposure to in-service herbicides, regardless of the fact that it is not one of the diseases which has been determined to be related to herbicide exposure.  Importantly, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
With respect to the Veteran's claim for an acquired psychiatric disorder, the Board finds that another VA opinion is warranted to clearly address the claim on a direct incurrence basis.  As noted in the April 2012 Board remand, the February 2009 VA PTSD examination report stated that the Veteran's claim might be strengthened if he could provide evidence demonstrating anxiety problems dating back to at least shortly after his military discharge; however, the February 2009 VA examiner did not clearly address as whether the Veteran's diagnosed anxiety disorder, not otherwise specified (NOS), and depressive disorder, NOS, were at least as likely as not related to service.  Additionally, the April 2012 mental disorders examination report only addressed the claim as secondary to the service-connected IBS, GERD and gastritis.  Consequently, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should forward the claims file to the VA examiner who conducted the April 2012 ear conditions examination in connection with the claim for service connection for any peripheral vestibular disorder.  The examiner should provide an addendum to the opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's benign paroxysmal positional vertigo is etiologically related to herbicide exposure during service.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

If the April 2012 VA examiner is unavailable, forward the claims files to another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

2.  The RO/AMC should forward the claims file to the VA examiner who conducted the April 2012 mental disorders examination in connection with the claim for service connection for any acquired psychiatric disorder.  The examiner should provide an addendum to the opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's anxiety disorder, NOS and/or depressive disorder, NOS, were incurred in or was caused by the Veteran's active service. 

In rendering the requested opinion, the examiner should specifically consider the Veteran's lay statements, to include his February 2008 statement that his acquired psychiatric disorder is related to an incident during service when he was bitten by a lizard.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

If the April 2012 VA examiner is unavailable, forward the claims files to another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.
3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


